Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is responsive to Applicant’s amendment filed on December 03, 2021.
Claims 1 – 9, and 11 - 14 are pending.
Claims 10 and 15 are cancelled.  
Claims 1 – 9, & 11- 14 are rejected. This rejection is NON-FINAL.

Response to Amendment 
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the rejections presented in this Office Action.
Per the Applicant-Initiated Interview held on November 01, 2021, the Examiner has entered the
certified translation of a German priority application into the record. This German priority application was filed on March 31, 2017 and serves as one of the priority applications for the reference Regulin (US Pub. 2020/0038954).
New rejections are presented in this Office Action based on Applicant's amendment/remarks. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 9, & 11- 14 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recites, inter alia, method, with the following limitations: 1) “irradiating, for the purpose of solidifying, the build-up material in accordance with predefinable irradiation control data”; 2) “generating a process chamber supervisory data set on the basis of the irradiation control data by encoding supervisory data process chamber point by process chamber point”; and 3) “determining quality data concerning the additive manufacturing process on the basis of the process chamber supervisory data set.”

The first limitation “irradiating, for the purpose of solidifying, the build-up material in accordance with predefinable irradiation control data,” as drafted, is a process that, under its broadest reasonable interpretation, covers a natural phenomenon. For example, “irradiating” in the context of the claim encompasses merely using electromagnetism to transmit a signal with respective to control data. If a claim limitation, under its broadest reasonable interpretation, covers a natural phenomenon, then it falls within the “Natural Phenomena” exceptions. It follows that the claim limitation recites a judicial exception.

Secondly, the second limitation “generating a process chamber supervisory data set on the basis of the irradiation control data by encoding supervisory data process chamber point by process chamber point,” as drafted, covers the performance of the limitation in the mind.  For example, “generating” in the context of the claim encompasses the user mentally devising the process chamber supervisory data 

Finally, the third limitation “determining quality data concerning the additive manufacturing process on the basis of the process chamber supervisory data set,” as drafted, covers the performance of the limitation in the mind.  For example, “determining” in the context of the claim encompasses the user thinking about a state of the quality data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Accordingly, the claim 1 recites three abstract ideas, which are judicial exceptions.

Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the three abstract ideas are directed towards a judicial exception/abstract idea. In other words, an abstract idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. 

Besides the three aforementioned abstract ideas/judicial exceptions, claim 1 further recites one additional element:  1) “for supervising an additive manufacturing process for manufacturing a three-dimensional product by selectively solidifying build-up material in powder form in a process chamber” in the claim’s preamble. This additional element “for supervising an additive manufacturing process” is no more than an attempt to generally link the use of the judicial exceptions to the particular field of additive manufacturing. Accordingly, the additional element does not integrate the abstract ideas into a 

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 1 includes additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. In the Examiner’s view, claim 1 does not include additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. 

As discussed above with respect to integration of the abstract ideas into a practical application, the additional element that the claimed method is to be applied to the supervision of an additive manufacturing process is no more than an attempt to generally link the use of the judicial exceptions to the particular field of additive manufacturing. A mere attempt to generally link the use of judicial exception to a field of use cannot provide an inventive concept. Accordingly, claim 1 as a whole does not provide an inventive concept and is not patent eligible. 

Please note: Examiner invites the Applicant to amend claim 1 to include a limitation where the “quality data” is used, for example, to adjust the operation of the method for supervising an additive manufacturing process. Inclusion of such a limitation into claim 1 would integrate the abstract ideas/judicial exceptions into a practical application.

Claims 2- 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 1, claims 2- 9 inherit the abstract ideas from claim 1. Claim 3 is representative of claims 2 - 9. Claim 3 includes the additional element “determining location-dependent tolerance values” that further detail the inherited abstract ideas of 

With respect to claims 11 – 14, they are substantially similar to claims 1- 9, respectively, and are rejected in the same manner, and the same reasoning applying. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Regulin (DE 10 2017 106 975.5): the German priority application that serves as one of the priority applications for the reference Regulin (US Pub. 2020/0038954).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        12/23/2021



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115